Citation Nr: 1810062	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from December 1961 to September 1965 (first period) and from June 1968 to June 1970 (second period).  The Veteran also served in the Arkansas National Guard for many years thereafter.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these matters in February 2015 and September 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2018 brief, the Veteran's representative indicated that the VA examinations of record are inadequate and that the examinations did not address the Board's September 2016 remand directives.  The AOJ obtained an opinion from a VA examiner regarding the Veteran's cervical spine in April 2017, an opinion on hypertension in July 2017, and an addendum opinion on both disabilities in September 2017.  However, as the representative noted in the brief, the cervical spine opinions did not adequately address the Veteran's June 2008 statements about his cervical spine disability including continuity of symptomatology and the cumulative effects of flight training.  See also September 2016 remand directives.   

Moreover, the Board finds that the VA examiner's opinions on hypertension are not supported by adequate rationale.   The examiner opined the Veteran's hypertension is most likely due to his sex, age, and morbid obesity than Agent Orange exposure or other incidents of service.  See July 2017 VA hypertension examination and September 2017 addendum opinion.  While the VA examiner indicated that the Veteran's hypertension began to become elevated in the 1980s, the Veteran's service treatment records from the 1970s document a hypertensive response on TT, and the Veteran was neither morbidly obese nor of advanced age at the time.  See, e.g., April 1979 Aeromedical Evaluation Summary Sheet.  The Board also notes that the examiner did not consider whether the Veteran's hypertension was aggravated during his service to include periods of active duty for training.  

In light of the above, the AOJ should obtain additional opinions from qualified medical professionals regarding the Veteran's hypertension and cervical spine disabilities.  The AOJ should ensure that the opinions adequately address the Veteran's June 2008 statements, other pertinent statements in the record, and the Veteran's treatment history to include during periods of active duty for training and inactive duty for training.  The AOJ should ensure that the examiner(s) opines whether it is at least as likely as not that the Veteran's hypertension and cervical spine disabilities were caused or aggravated by any incident of service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.
  
2. After associating all outstanding relevant records with the Veteran's claims file, the AOJ should obtain addendum opinions from a competent medical examiner(s) further addressing the Veteran's hypertension and cervical spine disabilities.  The AOJ should provide the examiner(s) with a complete copy of the Veteran's claims file to include this remand order.  If the examiner(s) determines it is necessary, the AOJ should schedule another in-person examination(s) of the Veteran.  The AOJ should ensure that the examiner(s) reviews the pertinent medical evidence and lay statements before addressing the following questions:

a) Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability was caused by or aggravated by his service to include periods of active duty for training and inactive duty for training.  The examiner should consider the Veteran's statements including June 2008 statements about the continuity of his symptoms and the cumulative effects of flight training.

b) Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by or aggravated by his active duty service to include periods of active duty for training.  The examiner should consider the Veteran's presumptive exposure to herbicides and relevant medical literature regarding the effects of such exposure on the development of hypertension.  The examiner should consider the Veteran's treatment records, which contain evidence of hypertensive responses and elevated blood pressure including during his service through the present.  The examiner should explain how the Veteran's current disability relates to his medical history including his age, weight, and symptoms during his service.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




